Citation Nr: 0206879	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder 
claimed as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
September 1956 and from December 1960 to February 1964.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The Board in June 2002 ruled that the veteran, through his 
motion received in June 2002, had shown good or sufficient 
cause to advance his appeal on the Board's docket.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant through a series of letters contends, in 
essence, that he was exposed to ionizing radiation during his 
duty aboard the USS NEREUS (AS 17), a submarine tender.  He 
has asserted the ship participated in a test of a missile 
with an atomic warhead (on a Regulas rocket) launched from 
the USS TUNNY, a submarine.  He recalled that his group 
received eye protection and that apparently one crewmember, 
who reportedly was inside when the explosion occurred, was 
seen with a radiation badge.  The veteran also recalled being 
told that that the ship was washed down to remove any 
radiation.  

The record confirms he has a thyroid disorder that a VA 
physician, an endocrinologist, in August 2001 characterized 
as a right thyroid mass.  The physician stated that due to 
nuclear exposure characteristics of the mass, malignancy 
could not be ruled out.  


The impression of a radiology scan at the time was enlarged 
thyroid mass, likely goiter.  The veteran stated in his 
appeal that the VA physician told him his problem could be 
related to nuclear exposure.  Assuming goiter is the likely 
diagnosis, the Board finds it a radiogenic disease under 
38 C.F.R. § 3.311(b)(4) and it was manifested within the 
prescribed time period as set forth in section 3.311(b)(5).  
He meets this element through data reported at 291-292 in 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation, Beir V (1990) regarding an increased incidence of 
thyroid abnormalities, including goiter, in exposed 
populations. 

Section 3.311(a)(2)(iii) which directs dose determination in 
a claim such as the veteran's requires that a dose estimate 
is to be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  The development actions must comply 
with the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran. The requirements regarding the preparation of a dose 
assessment by VA are unique to claims brought under section 
3.311(a)(2)(iii).  The responsibility for dose estimate 
preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5.  Although the RO found 
the veteran was not exposed, it did so without a required 
dose estimate and no clear determination that he did not have 
a radiogenic disease.  

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation.    

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  This would include any 
information contained in treatment records or other records 
that might contain radiation dose information as discussed in 
M21-1, Part III, para. 5.12 DEVELOPMENT OF IONIZING RADIATION 
EXPOSURE.  

The Board must observe that there have been changes in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA. VA has stated that the 
implementing regulations confer no additional rights than 
provided for in the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  According to Congress it was intended that 
the VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The Court has recognized the 
right to waive application of the VCAA.  See Janssen v. 
Principi, 15 Vet. App. 370, 377 (2001) citing Williams v. 
Principi, 15 Vet. App. 189 (2001) (en banc), Tellex v. 
Principi, 15 Vet. App. 233, 240 (2001), and Maxson v. 
Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that in Tellex, and Maxson, a failure on the 
part of the represented parties to raise it was sufficient.  
Here there is no express or a reasonably construed implied 
waiver.  However, further development is required in light of 
evidence recently received and 38 C.F.R. § 3.311(b), (c).  




The Board observes that the recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  

They were not intended to preclude a remand in all 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) para. 9(c)(1) noting radiation case evaluation 
under section 3.311 is one of the actions that must be 
accomplished at the VARO level on account of current law that 
requires special internal VA review.

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issue under review. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This may include additional dose 
estimates as provided for under 38 C.F.R. 
§ 3.311(a)(3)(i), (ii).  

The Secretary must inform the appellant 
to submit studies relied on, attempt to 
obtain them or, at a minimum, provide 
citations so VA could access them. 

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  



If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available service records 
regarding his location, sources 
identified by the appellant, and the 
records, information and the veteran's 
statements concerning his onsite 
exposure, should be referred to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained. 

In the review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a thyroid disorder was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  



3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a thyroid disorder.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations, not previously provided in the SOC or SSOC for 
this claim, considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


